Citation Nr: 9911970	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1972, to include service in the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1997 from the Montgomery, Alabama, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement for service connection for PTSD.


REMAND

The veteran contends, in essence, that he incurred PTSD as a 
result of his active duty service in the Republic of Vietnam, 
and that he is therefore entitled to service connection for 
this disorder.

The United States of Appeals for Veterans Claims (Court) in 
Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other service department evidence.  In other words, the 
claimant's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet.App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in service stressor occurred.  Further, the Court had 
held in Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996) as a 
matter of law that "if the claimed stressor is not combat-
related, [the] appellants lay testimony regarding the in-
service stressors is insufficient to establish the occurrence 
of the stressor."

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98, 99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

Upon reviewing Zarycki, Moreau and West, it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD is due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

The evidence of record demonstrates that the veteran has 
provided information regarding his alleged stressors.  The RO 
subsequently contacted the Headquarters of the Marine Corp, 
Personnel Management Support Branch, in order to verify the 
alleged stressors.  A May 1998 letter from the Personnel 
Management Support Branch stated that they were unable to 
verify the veteran alleged stressors but further indicated, 
however, that additional information was available regarding 
the veteran's unit.  The letter indicated that the RO could 
obtain the command chronologies submitted from the veteran's 
unit and which could be requested from the Marine Corps 
Historical Center, History and Museums Division.  The record 
does not demonstrate that the RO has attempted to obtain 
these records.  The Board decides that as VA has been put on 
notice of available and relevant records in regard to the 
veteran's claim, that it would be appropriate to have them 
associated with the claims folder.

A review of the record also reflects that the RO has not made 
a specific finding as to whether the veteran was engaged in 
combat per 38 U.S.C.A. § 1154 (b) (West 1991).  If the RO 
determines that the veteran did engage in combat then the 
veteran is entitled to have his statements accepted as 
satisfactory evidence of the claimed stressors without 
verification.  Gaines v. West, 11 Vet. App. 353 (1998).  The 
Board acknowledges that the veteran's service records do not 
demonstrate that he was awarded military citations which 
would establish a presumption that he "engaged in combat with 
the enemy." 

The Board also notes that the veteran was provided with a VA 
medical examination in February 1997.  The report of this 
examination includes a diagnosis of chronic PTSD.  As stated 
above, as per Zarycki, Moreau and West, it appears that, in 
approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved first by 
adjudicatory personnel.  If the adjudicators, having given 
due consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  The diagnosis of PTSD in 
the February 1997 VA examination report does not appear to be 
based on any stressor which has been verified by adjudicatory 
personnel.

The Board finds that additional development is required.  
Accordingly, the case is REMANDED for the following actions: 

1.  The RO should provide the veteran with 
another opportunity to submit specific and 
detailed information regarding his 
reported stressor events related to his 
active duty in Vietnam.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, to include dates, places, 
unit to which he was assigned, detailed 
descriptions of the events, and the names 
and other identifying information 
concerning any individuals involved in the 
events.  He should be advised to submit 
any verifying information that he can 
regarding the stressors he claims to have 
experienced in service.  He may submit 
statements from fellow service members or 
others that witnessed or knew of the 
alleged events at the time of their 
occurrence.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any psychiatric illness 
since his release from active duty.  The 
RO should then obtain all records, which 
are not on file.  The RO should notify the 
veteran that he may submit additional 
evidence, to include medical evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

3.  The RO should make a determination as 
to whether the veteran engaged in combat 
with the enemy per 38 U.S.C.A. § 1154 (b). 
Gaines v. West, 11 Vet. App. 353 (1998).

4.  If the RO determines that the veteran 
did not engage in combat, verification of 
his statements regarding stressors is 
required.  As such, in addition to any 
additional information received from the 
veteran, the RO is requested to attempt 
to verify the veteran's alleged stressors 
using all appropriate sources, to include 
obtaining the command chronologies from 
veteran's unit from the:  

USMC Historical Center
History and Museum Section
Building 58
Washington Navy Yard
Washington, D.C. 20374-0580

5.  If it is determined that the veteran 
engaged in combat or if an alleged 
stressor(s) is verified, combat or non-
combat, then a VA examination should 
performed by a psychiatric in order to 
determine the nature, etiology, and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s), which has been verified by 
the RO, may be used as a basis for a 
diagnosis of PTSD. 

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  A copy 
of this Remand should to be furnished to 
the examiner.  A complete rational of any 
opinion expressed should be included in 
the examination report.

6.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration if in order.  No action is required by the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







